                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA

 Integrated Process Solutions, Inc.,                         Court File No.: 19-cv-00567
                                                                              Hon. _____
                   Plaintiff,
                                               DECLARATION OF TIM MCCORRY
 vs.                                             IN SUPPORT OF MOTION FOR
                                                  TEMPORARY RESTRAINING
 Lanix LLC, Kevin Landsverk, and                ORDER, EXPEDITED DISCOVERY,
 Dylan Dyke,                                   AND PRESERVATION OF EVIDENCE

                 Defendants.


Tim McCorry, being first duly sworn, declares as follows:

         1.      I am the Director of Forensic Services at Xact Data Discovery (“XDD”), a

leading international provider of eDiscovery, data management and managed review

services for law firms and corporations. XDD has been retained by Integrated Process

Solutions (“IPS”) and its counsel to assist with a forensic investigation of the data,

communications, and other information associated with IPS’s claims against defendants

Lanix, LLC (“Lanix”), Kevin Landsverk (“Landsverk”), and Dylan Dyke (“Dyke”)

(collectively “Defendants”).

         2.      In conversations between XDD and IPS, it was determined that on February

18, 2019, IPS employees delivered a desktop computer, a laptop computer, an iPad, and a

Samsung mobile phone to XDD possession. IPS employees represented to XDD that these

devices were used exclusively by Landsverk during his tenure with IPS.

         3.      On February 19th, 2019, XDD collected Kevin Landsverk’s personal iPad

device (Serial #: DLXNW2NTG5YM) and Samsung Note 8 Phone (Serial #:



4815-1409-0377
R38J9089BYJ).

         4.      For the Samsung Note 8 Phone, XDD provided text messages that were still

actively stored on the phone messaging database. Both multi-media messages (MMS) and

short messaging services (SMS) were exported for review.

         5.      On February 20th, 2019, XDD collected KLandsverk’s Microsoft O365 email

account (“KLandsverk@ipsamerica.biz”). After processing the data, XDD provided Nilan

Johnson with a total of 1,994 files stored in that account. Nilan Johnson was able to

determine that of those documents, 1,010 were his contacts; 581 were calendar events with

no content other than date, title of the event, and participants (where applicable); 327 were

emails; and 76 were attachments to those emails. Of the 327 emails recovered, only seven

dated prior to January 24, 2019 and the earliest is dated from April 16, 2018.

         6.      Additionally, XDD preserved 1 Dell Laptop (Serial #: 8FBFHR2) and 1

Gaming Desktop (Serial #: S2GMNCABA05443R). It was determined that a full forensic

investigation was needed on the two devices to identify any potential documents of IPS

that may have been compromised by the end-user copying, emailing, removing, or printing

of documents from IPS property.

         7.      After initial investigation of the Desktop computer, it was determined that

the computer was wiped recently and therefore had little to no user content on it. The

computer we imaged had a Windows install date of February 8, 2019 at 2:21:13 AM UTC.

XDD did check if there was email available and determined now no email was available

and minimal data was on the computer.

         8.      After initial investigation of the Laptop computer, it too was determined that

                                                2
4815-1409-0377
the computer was wiped recently and therefore had little to no user content on it. The

computer was an Ubuntu Linux machine and had an install date of February 9, 2019 at

around 9:45 PM. This machine suggests no one has even logged on after install and we

have checked, there is no email data available.

         9.      I declare under the penalty of perjury under the laws of the United States of

America that the foregoing is true and correct based upon my personal knowledge, except

as otherwise stated.

Dated: March 7, 2019                              /s/ Tim McCorry
                                             Tim McCorry




                                               3
4815-1409-0377
